Citation Nr: 1427744	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  01-00 121A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of an upper back and neck injury.

2.  Entitlement to service connection for a disability manifested by headaches.

3.  Entitlement to service connection for a disability manifested by muscle spasms.

4.  Entitlement to service connection for a hearing loss disability of the right ear.

5.  Entitlement to service connection for a hearing loss disability of the left ear.

6.  Entitlement to service connection for a stomach disability.

7.  Entitlement to service connection for a left shoulder disability.

8.  Entitlement to service connection for a right shoulder disability.

9.  Entitlement to a higher initial disability rating for post-traumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1971.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a June 2000 decision of the RO that, in pertinent part, declined to reopen claims for service connection for an upper back disability, for headaches, for muscle spasms, and for hearing loss, on the basis that new and material evidence had not been received.  The Veteran timely appealed.

In February 2003, the Veteran testified during a hearing before RO personnel.

In an August 2004 decision, the Board reopened each of the Veteran's claims for service connection; denied service connection for a bilateral hearing loss disability; and remanded the claims for service connection for an upper back disability, for headaches, and for muscle spasms for further development.

The Veteran appealed the August 2004 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2005 Joint Motion to Partially Vacate and Remand, the parties moved to vacate the Board decision to the extent that it denied service connection for hearing loss, and remand the case to the Board.  The Court granted the motion. 

In October 2006, the Board remanded the matter of service connection for a bilateral hearing loss disability for further development, consistent with the Court's order.  Subsequently, the matter was returned to the Board, and in August 2008, the Board denied service connection for disabilities manifested by headaches and by muscle spasms; and remanded claims for service connection for a bilateral hearing loss disability and for an upper back disability for further development.  The Veteran again appealed to the Court.

In a December 2008 order, the Court granted a Joint Motion for Partial Remand from the parties, vacated the portion of the August 2008 Board decision that denied service connection for disabilities manifested by headaches and by muscle spasms, and remanded the matters to the Board for additional proceedings.  In May 2009, the Board again remanded the matters of service connection for disabilities manifested by headaches and by muscle spasms for further development, consistent with the Court's order.

The Board noted in its December 2008 decision that a substantive appeal with regard to matters of service connection for stomach, shoulder, and neck disabilities was not of record; and those matters were not before the Board at the time.  Since then, correspondence received by VA in February 2008 has been associated with the Veteran's claims file.  The Board accepts this correspondence as a timely filed substantive appeal regarding the matters, in lieu of VA Form 9.

The Board also notes that the U.S. Court of Appeals for Veterans Claims has held that the Board must broadly construe claims, and consider other diagnoses for service connection when the medical record so reflects.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, because the Veteran claimed service connection for both an upper back disability and for a neck disability as a result of in-service injury; and there is current evidence of residuals of an upper back and neck injury, the issue on the title page reflects the combined issue on appeal as a result of the Clemons decision. 

These matters also came to the Board on appeal from a September 2012 decision of the RO that granted service connection for PTSD evaluated as 30 percent disabling effective July 18, 2000.  The Veteran timely appealed for a higher initial rating.

The issue of entitlement to a TDIU based on non-psychiatric disability has been raised by the record (April 2012 VA examinations), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of service connection for a disability manifested by muscle spasms, for a right shoulder disability, for hearing loss disability of the right ear, for hearing loss disability of the left ear, and for a higher initial rating for PTSD are addressed in the REMAND portion of the decision below; and are REMANDED to the Agency of Original Jurisdiction (AOJ).
 

FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, degenerative disc disease of the cervical spine had its onset in service.  

2.  The evidence supports a link between current headaches and the upper back and neck injury the Veteran sustained in service.

3.  The Veteran's gastroesophageal reflux disease did not have its onset in active service, and is not otherwise related to service. 

4.  The evidence supports a link between a current left shoulder disability and the upper back and neck injury the Veteran sustained in service.


CONCLUSIONS OF LAW

1.  Degenerative disc disease of the cervical spine was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  A disability manifested by headaches was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).

3.  Gastroesophageal reflux disease was not incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

4.  Degenerative joint disease of the left shoulder was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Through November 2006 and August 2009 letters, the RO or AMC notified the Veteran of elements of service connection and the evidence needed to establish each element.  These documents served to provide notice of the information and evidence needed to substantiate the claims.

VA's letters notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claims, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.
 
In each letter, the RO or AMC specifically notified the Veteran of the process by which initial disability ratings and effective dates are established. Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each the Veteran's claims decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that the hearing officer who chairs a hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here, during the hearing, RO personnel sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked, or was outstanding that might substantiate the claims.  The case was thereafter remanded by the Board for additional development, including examinations.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); and no prejudice has been identified in the conduct of the hearing.

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO or AMC has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claims decided on appeal, reports of which are of record.  The opinions expressed therein are predicated on a review of the history and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

II.  Analysis

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

For the showing of chronic disease, there must be a combination of sufficient manifestations to identify the disease entity and sufficient observation at the time, as distinguished from isolated findings or a diagnosis including the word "chronic".  38 C.F.R. § 3.303 (2013).  

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

A.  Residuals of an Upper Back and Neck Injury

The Veteran testified that he began having upper back and neck pain ever since he fell out of a jeep in active service in November 1969.  He testified that he was medi-vac to a Saigon hospital.  The Veteran also testified that he was injured during an earlier mortar attack and peppered with shrapnel in Vietnam.  Two former service-members, J.B. and J.D., submitted statements in July and August 2000, respectively, confirming that the Veteran fell out of a moving jeep and injured his upper back and neck.  The Veteran and former service-members are competent to testify on factual matters of which they have first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).

On a "Report of Medical History" completed by the Veteran in January 1971, he checked "no" in response to whether he ever had or now had back trouble of any kind.  No upper back or neck disability was noted at the time of the Veteran's separation examination from active service in January 1971.

There is no competent evidence of arthritis of the upper back or neck either in service or within the first post-service year.

During an October 1978 VA examination, the Veteran reported severe pain in his neck, shoulders, and back.  Records show complaints of periodic sharp pains in the posterior cervical area that last several minutes; and that this began in active service and had been periodic and progressive over the years.  The Veteran reported his neck pain as occurring several times a year, to the point that he was incapacitated.  Examination revealed full range of motion of the cervical spine.  There was no limitation on testing all phases and muscle groups.  X-rays of the cervical spine revealed very minimal straightening of the normal cervical curvature; and the cervical spine were all normal in their height, position, and alignment, with maintenance of the intervertebral disc spaces and posterior elements.

A VA examiner in February 1979 indicated that there was no evidence of posterior cervical muscular or neuropathy at present; and indicated that episodes occurred only once or twice a year.  Diagnoses included posterior cervical musculo tenderness syndrome, secondary to tension anxiety, with no abnormality at present examination.

In June 2000, a private nurse indicated that the Veteran was a patient of Dr. John D. Chapman for approximately 20 years, from 1978 to 1989; and that the Veteran was treated for neck pain numerous times during those years.

Specifically, in July 2000, a former service-member, J.B., who had served with the Veteran in Vietnam, indicated that the Veteran was wounded in his right shoulder during a mortar attack in 1969.  Following the injury, the Veteran became ill and was traveling to Meto in a jeep.  He lost consciousness and fell from the jeep.  The Veteran was taken back to camp, and subsequently was medi-vac to Saigon.  The former service-member, J.B., indicated that the Veteran remained in severe pain from the neck injury he sustained when falling from the moving jeep.

Moreover, in August 2000, another former service-member, J.D., who also served with the Veteran in Vietnam, indicated that the Veteran received wounds to his shoulder during a mortar attack in 1969; and that the Veteran fell from a jeep and hit his back and the back of his head, hurting his neck.

The report of a September 2000 VA spine examination reflects that the Veteran worked post-service as a mechanic for several years and then worked in a furniture company until February 2000, when he could no longer work due to severe neck pain, headaches, and pain and weakness in both upper extremities.  The Veteran reported that he fell off a jeep in active service and injured his neck, and had been treated for neck pain for the last thirty years.  He underwent cervical spine fusion five or six years ago.

Examination in September 2000 revealed that the Veteran was in marked distress due to headache and neck pain and arm pain.  The examiner also noted marked difficulty in doffing and donning his pull-on shirt.  Examination of the cervical spine revealed marked tenderness on bilateral trapezius muscles and paraspinal muscles in the cervical area; and mild loss of cervical lordosis, and limited range of motion.  Additional surgery had been recommended due to cervical spinal stenosis and degenerative changes, which were causing headaches and upper extremity pain.  Diagnoses included moderate-to-severe cervical spinal stenosis, cervical spondylosis, and status-post C5-C6 fusion.

The September 2000 examiner indicated that it would be helpful to review the Veteran's claims file and service treatment records, in order to determine whether the Veteran actually had the problems with his neck in active service; or, if he had sustained a cervical spine injury.

VA treatment records, dated in October 2001, show that the Veteran complained of having pain in his neck and back for the past thirty years, and that the pain was worse in his neck.  He described the pain as aching, numbing, splitting, stinging, throbbing, and tingling.  He reportedly had a cervical fusion in 1995, which helped with the pain for a few years.  Additional surgery has been offered.  Recent MRI scans revealed a moderate-to-severe degree of spinal stenosis, extending from C3 to C4 through C6 to C7 levels; bulging disc with possible encroachment upon the spinal cord; and surgical fusion of the C5 and C6 vertebrae.

Following VA examination in May 2003, the examiner diagnosed degenerative disc disease of the cervical spine with history of surgery; and degenerative joint disease of the left shoulder.  Given that the Veteran did have the reported jeep accident, the examiner opined that it is as likely as not that each of these diagnoses is the result of the jeep accident.  In support of the opinion, the examiner reasoned that the Veteran's neck and left shoulder condition were consistent with history of trauma.

However, another VA examiner in May 2003 opined that the Veteran's cervical disk disease was not likely related to his "apparently trivial" fall from the jeep.  In support of the opinion, the examiner noted that service treatment records do not indicate treatment for any claimed muscle spasms, pain, or headache; and it seems unlikely that this fall would result in the claimed problems.

The report of a May 2007 VA examination reflects that the Veteran has moderate impairment in regard to his neck and minimal impairment in regard to his shoulders.  Diagnoses included status-post anterior cervical fusion, C5-C6, with spinal stenosis of cervical spine.  The examiner concluded that there was no objective evidence that any of the above conditions were linked to the Veteran's active service.  Another examiner reasoned in May 2007 that degenerative spine disease is exceedingly common in the population at large, and the kind of injury described is unlikely to cause or accelerate such degenerative disease.  The examiner also indicated that there was no medical evidence to suggest that the Veteran's jeep accident caused this disorder.

Here, the Board finds the May 2003 examiner's opinion to be in equipoise with the evidence against the claim as to whether the current degenerative disc disease of the cervical spine is the result of the in-service jeep accident.  While the September 2000 examiner suggested a review of the service treatment records and statements of the Veteran to determine whether a cervical spine injury was sustained in service, the May 2003 examiner found it as likely as not that the degenerative disc disease of the cervical spine with history of surgery was consistent with a history of trauma resulting from the jeep accident.  Records show that the Veteran complained of ongoing upper back and neck pain for thirty years, following the jeep accident; and two former service-members corroborated the fact of the in-service jeep accident in Vietnam.  The opinion of the May 2003 examiner is consistent with a history of neck trauma, as described by the Veteran.  

Also, the Veteran has claimed a continuity of symptomatology with regard to his upper back and neck problems since service; and the statements of the two former service-members noted a more serious fall from a moving jeep, than that described by another VA examiner in May 2003-i.e., "apparently trivial."  Again, the Board finds the Veteran's statements, as well as the former service-members' statements, to be credible.  The Veteran is competent to report what occurred in service because his statements regard his first-hand knowledge of a factual matter.  Accordingly, as there is evidence of an accident in service and lay evidence of continuity of upper back and neck pain after discharge, as well as a current diagnosis of degenerative disc disease of the cervical spine with a positive nexus opinion, service connection is warranted.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Resolving all doubt in the Veteran's favor, the Board finds that degenerative disc disease of the cervical spine had its onset in service.  See 38 C.F.R. § 3.102 (2013).  

B. Headaches

The Veteran contends that the onset of a disability manifested by headaches was in active service.  In February 2003, he testified that he first started having headaches after he fell out of a jeep in 1969.  He testified that it hurt so badly that it felt like "the top of [his] head was coming off."  The Veteran testified that he was not prescribed medication because there was not a medical unit in the compound, and that he would have to catch a ride or chopper to the town of Dong on sick call.  He testified that he had maybe one or two headaches a week, which interfered with his sleep.  The Veteran also testified that he continued to experience headaches, from time to time; and that he currently took pain medication.  As noted above, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington, 19 Vet. App. at 368.

On a "Report of Medical History" completed by the Veteran in September 1971, he checked "no" in response to whether he ever had or now had frequent or severe headache, or a history of head injury.  

During an October 1978 VA examination, the Veteran complained of headache, described as a left frontotemporal-type headache.  He related the headache to his neck pain; and reported that the neck pain occurred several times a year, to the point of total incapacitation.  Neurological examination conducted in February 1979 was within normal limits; no abnormality was noted.  At that time the Veteran was oriented to time, place, person, and purpose; and he had no abnormality in his behavior.  He seemed to comprehend, and there was no interference with coherence or memory loss.

The report of a September 2000 VA spine examination reflects that the Veteran reported constant headaches in the back and sides of the neck, and a severe pain up to the shoulder blades.  He also reported the pain as a level 10 on a scale of 1 to 10, and that he had difficulty concentrating and took pain medications.  Additional surgery had been recommended due to cervical spinal stenosis and degenerative changes, which were causing headaches and upper extremity pain.  Diagnoses included moderate-to-severe cervical spinal stenosis, cervical spondylosis, and status-post C5-C6 fusion.  The examiner opined that the headaches were due to disabilities of the cervical spine.

During a September 2000 VA general medical examination, the Veteran reported headaches all the time located in the left temporal area.  He reportedly did not have any warnings that he was going to have a headache, and reported that it seemed to hurt when his neck was bothering him.  He took ibuprofen three times daily and occasional Tylenol #3.  Following examination, diagnoses included headaches.

MRI scans of the pituitary glands conducted in November 2006 revealed images of the brain.  Findings included no pituitary mass, no acute stroke, and no abnormal enhancement.

VA records, dated in January 2007, show that the Veteran complained of headaches, left shoulder pain, neck pain, and right knee pain following a motor vehicle accident the previous day.  The Veteran reportedly was driving 35 miles per hour when he hit a vehicle that jumped the stop sign.  The Veteran did not have loss of consciousness; he was wearing a seat belt, and the air bag deployed.  He denied hitting his head, and was ambulatory.  Computed tomography of the Veteran's head was normal, and X-rays showed no fractures.  The Veteran's headache felt much better after taken some blood pressure medication.

The report of a May 2007 VA examination reflects that the Veteran's headaches are more posterior, unilateral usually on the right, with sharp aching pain that occurred any time.  The headaches last usually from minutes to hours, and there may be nausea but no phonophobia.  There was definite photophobia, recurring one-to-two times a week.  No headaches in the past six months were prostrating.  

The May 2007 examiner noted that the Veteran's description of headaches was materially different from those described in 2003; and raised the question of whether this was the same headache disorder, or whether a headache disorder existed at all.  The examiner noted that post-traumatic headache typically began within days-to-weeks of the trauma; and that there were no records to substantiate that this occurred.  For these reasons, the May 2007 examiner opined that it is unlikely that the Veteran's current headaches are related to active service.

In a March 2012 addendum, the May 2007 examiner opined that a disability manifested by headaches was less likely than not (50 percent or greater probability) incurred in or caused by the claimed in-service injury, event, or illness.  In support of the opinion, the examiner again noted that post-traumatic headache typically occurred at the time of or shortly following the inciting trauma.  Because there is no evidence in the service treatment records that this was the case, the examiner concluded that it is not likely that any headache currently complained of was incurred or aggravated by active service.

In this case, a VA examiner in September 2000 clearly has attributed the Veteran's constant headaches to disabilities of the cervical spine.  Likewise, as noted above, the Veteran is competent and credible to report recurring symptoms following discharge from active service.  Here, the September 2000 opinion of record is afforded significant probative value.  Most other examiners did not take into consideration the Veteran's credible statements-namely, that his headaches seemed to occur when his neck was bothering him, which links his neck pain and headache pain.  38 C.F.R. § 3.310.

Given that the Veteran has provided credible testimony of recurring headache pain for the last thirty years and a VA examiner has attributed the headaches to the cervical spine disorder, the Board finds the evidence as to causation at least in equipoise, permitting a grant of secondary service connection.

Under the circumstances, the Veteran prevails as to his claim for service connection for a disability manifested by headaches, with application of the benefit of the doubt in his favor.  38 U.S.C.A. § 5107. 

C. 
 Stomach Disorder

Service treatment records do not reflect any findings or complaints of stomach problems or indigestion.  Records show treatment for acute diarrhea on two occasions.  On a "Report of Medical History" completed by the Veteran in January 1971, he checked "no" in response to whether he ever had or now had frequent indigestion.

Post-service records first show complaints of frequent indigestion and a diagnosis of gastroesophageal reflux disease in September 2000, nearly three decades after the Veteran's discharge from active service.

The Veteran underwent a VA examination in May 2007.  The Veteran reported that he has had reflux symptoms for as long as he can remember, and reported having a hiatal hernia in active service.  Current symptoms include a burning sensation in the epigastric/lower chest area, and acid burn in the back of the throat.  The Veteran reported having symptoms on a daily basis, and taking medications which help somewhat.  He reported no incapacitating symptoms related to reflux, and reported no hospitalizations.  He reportedly gained approximately twenty pounds over the last several years.  The Veteran reported no history of anemia, and no history of ulcer disease or obstruction.

Following examination in May 2007, the examiner diagnosed gastroesophageal reflux disease.  An upper gastrointestinal procedure revealed a large hiatal hernia and severe gastroesophageal reflux disease.  The examiner opined that the gastroesophageal reflux disease and atypical chest pain were neither caused by nor aggravated by, nor a result of, the Veteran's active service.  In support of the opinion, the examiner reasoned that the Veteran's service treatment records did not indicate that these conditions occurred, were treated, or diagnosed in active service.

To the extent the Veteran contends he has symptoms of current gastroesophageal reflux disease, his statements are competent and credible.  However, he is not shown to have the medical expertise to diagnose or determine the etiology of reflux disease.  Again, this is not something that would be readily apparent to a lay person.  Physicians must rely on examination, medical history, and special diagnostic testing to render a diagnosis and determine etiology.  In this case, the Board finds credible, competent and probative the Veteran's reports of experiencing indigestion for as long as he can remember.  However, the VA examiner in May 2007 found no complaints or treatment for frequent indigestion in active service.  Moreover, the Veteran denied having frequent indigestion in service.  As discussed above, this is highly probative evidence against finding a nexus between any presently recurring episodes of reflux disease and service. 

The Board finds the May 2007 examiner's opinion to be probative for resolving the matter on appeal.  As noted above, the examiner has the medical knowledge to express a competent opinion; and found no substantial clinical findings of reflux disease until many years post-service.  The opinion appears accurate, and is fully articulated and contains sound reasoning.  

In this case, the competent evidence is against finding that any gastroesophageal reflux disease is linked to service.  A preponderance of the evidence is therefore against a finding that the Veteran's gastroesophageal reflux disease either had its onset during service or is related to any episodes of diarrhea in active service.  The reasonable doubt doctrine is not for application.  Thus, service connection for gastroesophageal reflux disease is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002).  

D.  Left Shoulder

The Veteran contends that the onset of his left shoulder disability was in active service.  As detailed above, the Veteran sustained injuries to his upper back and neck when he fell out of a jeep in active service in November 1969.  He had also testified that he was injured during an earlier mortar attack and peppered with shrapnel across his shoulders in Vietnam.

The report of a May 2003 VA examination reflects no neurological deficits in both upper extremity, and no evidence of muscle atrophy.  The examiner noted secondary pain on extension of the arms.  Diagnoses included degenerative joint disease of the left shoulder.  The examiner opined that the Veteran's neck and left shoulder were consistent with history of trauma, and as likely as not the result of the reported jeep accident.

The report of a May 2007 VA examination includes a diagnosis of acromioclavicular arthritis of the left shoulder, with some osteoarthritis of the glenohumeral joint.

Since then, the Veteran has continued to report pain in his left shoulder. 

Here again, there is competent medical evidence of record showing that the Veteran has a left shoulder disability, which a medical profession has associated with the Veteran's in-service upper back and neck injury.  Accordingly, the Board finds the evidence as to causation at least in equipoise, permitting a grant of secondary service connection. 

Under the circumstances, the Veteran prevails as to his claim for service connection for a left shoulder disability, with application of the benefit of the doubt in his favor.  38 U.S.C.A. § 5107.


ORDER

Service connection for degenerative disc disease of the cervical spine is granted.

Service connection for a disability manifested by headaches is granted.

Service connection for gastroesophageal reflux disease is denied.

Service connection for degenerative joint disease of the left shoulder is granted.



REMAND

Muscle Spasms

The Veteran seeks service connection for a disability manifested by muscle spasms of the neck, shoulders, and hips; and has asserted that the claimed disability is part and parcel of, or is secondary to his now service-connected residuals of an upper back and neck injury.  As detailed above, the Veteran sustained injuries to his upper back and neck when fell out of a jeep in active service in November 1969.  He had also testified that he was injured during an earlier mortar attack and peppered with shrapnel across his shoulder in Vietnam.

Service treatment records show that the Veteran was sent for X-rays following an auto accident in February 1971.  Examination revealed minimal muscle tenderness, and a diagnosis was muscle strain or contusion of the right shoulder. 

The post-service records include a diagnosis of posterior cervical musculo tenderness syndrome, secondary to tension anxiety, with no abnormality on examination in February 1979.  In June 2000, a private nurse noted the Veteran was a patient of Dr. John D. Chapman for approximately 20 years, from 1978 to 1989; and was treated for neck pain and muscle spasms numerous times during those years.  In February 2003, the Veteran testified that he continued to have muscle spasms in his neck.

VA examination of the Veteran's neck in May 2003 revealed tight and tender paracervical muscles, and some crepitation with motion and some pain.

VA examination in April 2012 revealed no pain expressed by the Veteran on palpation of the cervical facet joints.  Muscle strength was 5/5, and there was no muscle atrophy.  The examiner identified an injury to a muscle group in the neck-namely, Muscle Group XXIII, which affected movements of the head and fixation of shoulder movements.

Where there is a reasonable possibility that a current condition is related to or is the residual of a condition or injury experienced in service, VA should seek a medical opinion as to whether the Veteran's claimed current disability is in any way related to the condition or injury experienced in service. Horowitz v. Brown, 5 Vet. App. 217 (1993). 

Moreover, with regard to secondary service connection, VA should seek a medical opinion regarding whether a disability manifested by muscle spasms is caused or aggravated by the service-connected residuals of an upper back and neck injury.  Hence, the Board cannot resolve this matter without further medical clarification.

Right Shoulder

The Veteran seeks service connection for a right shoulder disability; and has asserted that the claimed disability is part and parcel of, or is secondary to his now service-connected residuals of an upper back and neck injury.  As detailed above, the Veteran sustained injuries to his upper back and neck when he fell out of a jeep in active service in November 1969.  He had also testified that he was injured during an earlier mortar attack and peppered with shrapnel across his shoulders in Vietnam.  The Veteran also complained of right shoulder pain following a motor vehicle accident in February 1970. 

The report of a May 2003 VA examination reflects recent trauma of the Veteran's right shoulder, and decreased range of motion of the right shoulder.  There were no neurological deficits in either upper extremity, and no evidence of muscle atrophy.  The examiner noted secondary pain on extension of the arms.  Diagnoses included pain in the right shoulder, secondary to recent trauma.  

The report of a May 2007 VA examination shows treatment for bursitis and arthroscopic surgery of the right shoulder.  Diagnoses included status-post arthroscopic surgery of the right shoulder, with some residual osteoarthritis.

Where there is a reasonable possibility that a current condition is related to or is the residual of a condition or injury experienced in service, VA should seek a medical opinion as to whether the Veteran's claimed current disability is in any way related to the condition or injury experienced in service. Horowitz v. Brown, 5 Vet. App. 217 (1993). 

Moreover, with regard to secondary service connection, VA should seek a medical opinion regarding whether the right shoulder disability is caused or aggravated by the service-connected residuals of an upper back and neck injury.  Hence, the Board cannot resolve this matter without further medical clarification.

Hearing Loss 

The Veteran described exposure to excessive noise in active service during a mortar attack in Vietnam in November 1969.  Excessive noise exposure is conceded.

Audiometric testing at pre-enlistment in February 1968 noted decreased high frequency hearing acuity, and "Level 2" hearing on the Veteran's physical profile.  Pure tone thresholds, in decibels, for each ear were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
10
10
30
40
LEFT
10
0
10
25
25

Repeat audiometric testing in service at enlistment in March 1968 noted a "Level 1" hearing on his physical profile.  Pure tone thresholds, in decibels, for each ear were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
-
40
LEFT
15
5
10
-
35

On a "Report of Medical History" completed by the Veteran in January 1971, he checked "no" in response to whether he ever had or now had hearing loss.

Audiometric testing in service at the time of his separation examination in January 1971 revealed that the Veteran's hearing was 15/15, bilaterally, for whispered and spoken voice.  Pure tone thresholds, in decibels, for each ear were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
-
0
LEFT
0
0
0
-
0

With regard to the Veteran's right ear hearing loss, his service treatment records reflect a hearing loss disability noted at entry.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b); see also VAOPGCPREC 3-03 (July 16, 2003).

Under these circumstances, the Board finds that an informed medical opinion is necessary to clarify whether the Veteran's hearing loss disability of the right ear underwent a permanent increase in severity during service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2013).
 
With regard to the Veteran's left ear hearing loss, post-service audiometric test results reveal data most consistent with high frequency sensorineural hearing loss.  Evidence of a current hearing loss disability-i.e., one meeting the requirements of 38 C.F.R. § 3.385-and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

In March 2012, a VA audiologist opined that the Veteran's bilateral hearing loss was not at least as likely as not caused by or a result of acoustic trauma in service.  The audiologist reasoned that the separation examination showed hearing within normal limits.  It is very unclear whether the medical opinion of record included consideration of the Veteran's credible lay statements concerning exposure to excessive noise from mortar attacks and from working as a wheel vehicle mechanic in active service.  An examination is needed concerning the left ear hearing loss.

PTSD
 
The Veteran contends that the service-connected PTSD is more severe than currently rated, and warrants a higher initial disability rating.  The Veteran was last afforded a VA examination to evaluate the severity of his service-connected PTSD in March 2012.  At that time the Veteran reported anxiety, chronic sleep impairment, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances.  His current symptoms included night sweats and tearfulness.  He denied hallucinations or delusions, and denied suicidal or homicidal thoughts.  There was no impairment of thought process or communication.   A global assessment of functioning (GAF) score of 60 was assigned.

Since then, the Veteran described a worsening of PTSD symptoms.  Accordingly, the Board finds that the evidence of record is inadequate to properly evaluate the service-connected disability.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice as to how he can substantiate his claims for service connection for muscle spasms and the right shoulder disability as secondary to the service connected neck disability.

2.  Afford the Veteran a VA examination to identify all current disability underlying the Veteran's current complaints of muscle spasms and a right shoulder disability, and the likely etiology of each disease or injury.  The examiner should specifically address in the examination report whether or not the Veteran has a disability manifested by muscle spasms of the hips.  The April 2012 VA muscles examination already indicates that the Veteran has a disability of Muscle Group XXIII.

(a)  For any current disability identified, the examiner is requested to determine whether it is at least as likely as not (50 percent probability or more) that it is the result of disease or injury incurred during active service-specifically, to include the in-service fall off a jeep and the in-service shrapnel wounds, as credibly reported by the Veteran; and the Veteran's account of continuing symptoms of muscle spasms and shoulder pain since then.  

(b)  Whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected residuals of an upper back and neck injury caused or aggravated (i.e., increased in severity) beyond the natural progress any current disability manifested by muscle spasms or right shoulder pain, beyond the natural progress.  

The examiner is asked to explain the reasons behind any opinions offered.  The examiner is also reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The Veteran's claims file must be made available to the examiner designated to examine the Veteran, and the examination report should note review of the file.

3.  Afford the Veteran a VA audiology examination to identify all current disability underlying the Veteran's current complaints of hearing loss of the right ear, and hearing loss of the left ear; and to obtain information as to a pre-existing hearing loss disability, and the current nature and likely etiology of the Veteran's current hearing loss.  All appropriate tests and studies (to include audiometric testing) should be accomplished, and all clinical findings should be reported in detail. 

a.  Specifically with regard to the right ear hearing loss, the examiner should address whether the Veteran's hearing loss disability at the time he entered service at least as likely as not underwent a permanent increase in severity in active service.  In this regard, the examiner's attention is directed to the February 2005 joint motion for remand which states that "the Board should not wrongly assume that the VA audiolgist's opinion involved a misinterpretation of the 1968 audiometric evidence (BVA Decision, at 10-20); the audiologist may well have meant that, because of the high-frequency hearing loss shown on the 1968 enlistment examination, appellant was susceptible to and likely would have sustained a mild degree of additional hearing loss due to the military noise exposure (BVA Decision, at 17)."  Please provide a complete rationale for the opinion.

b.  If the response is positive, was any increase clearly and unmistakably (obviously, manifestly or undebatably) due to the natural progress of the disease.  A complete rationale for the opinion must be provided.

c.  The examiner should opine as to whether it is clear and unmistakable (obvious, manifest or undebatable) that the Veteran had a left ear hearing loss disability that pre-existed active service.  Please provide a complete rationale for the opinion.
d.  If so, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that the pre-existing hearing loss WAS NOT aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress.

e.  If a response to question c. or d. was negative, the examiner should offer an opinion as to whether the current left ear hearing loss disability is at least as likely as not related to service-to specifically include in-service excessive noise exposure from mortar attacks and from working on vehicles as a mechanic, as credibly reported by the Veteran.  The examiner should provide a rationale for the opinions.

The examiner is asked to explain the reasons behind any opinions offered.  The examiner is also reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The Veteran's claims file, to include a complete copy of this REMAND, must be available to the examiner designated to examine the Veteran, and the examination report should note review of the file.

4.  Afford the Veteran an appropriate VA examination, for evaluation of the service-connected PTSD.  All appropriate tests should be conducted.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the examination report should note review of the file.  

All pertinent findings shown on evaluation should be noted in the examination report.  In addition, the examiner should render a multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) scale score representing the level of impairment due to the Veteran's PTSD, and an explanation of the meaning of the score.  

In providing the above-noted findings, the examiner should, to the extent possible, distinguish the symptoms attributable to service-connected PTSD from those of other psychiatric conditions.  However, if it is not medically possible to do so, the examiner should clearly so state, and indicate that the findings are with respect to the Veteran's overall psychiatric impairment. 

These specific findings are needed to rate the Veteran's disability in accordance with the rating schedule.  It is important that the examiner furnish the requested data.

5.  After ensuring that the requested actions are completed, re-adjudicate the claims on appeal.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) and then return the claims file to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


